Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s provided amendment, filed Sept 25, 2020 have overcome the prior art rejections. The amended claim 1 has overcome the rejection of 35 USC 112, second paragraph and the prior art rejection. The prior art, Park et al. ‘132 does not specifically teach or suggest “each of the fingers has a flexible finger part having flexibility and a finger base member for supporting a basal end side of the flexible finger part, wherein the basal end side further comprises a hollow portion to which a fluid or air can be supplied” (as shown in Figs. 1 and 4 of the instant application) in combination with other structural limitations. The newly found prior art, Lessing et al. (US 2017/0203443) shows a gripping hand comprising: a base member (310 of Figs. 3A-C); 402-1, 402-2 of Figs. 4A-C; a plurality of fingers (100-1; 100-2 of Figs. 3A-C and 4A-C) arranged about an axis line that passes through or penetrates the base member, wherein each individual finger has a flexible finger part (see Figs. 1A and 1B) having a hollow portion to which a fluid or air can be supplied via a flexible tubing (118) (See Fig. 1A) and the gripping hand further comprises a plurality of link mechanisms (306 of Figs. 3A-C; 404 of Figs. 4A-D) that are supported by the base member or by a member mounted on the base member, but does not specifically teach or suggest “a finger base member for supporting a basal end side of the flexible finger part, wherein the basal end side further comprises a hollow portion to which a fluid or air can be supplied” in combination with other structural limitations (as shown in Figs. 1 and 4 of the instant application).” 

The provided relevant references listed under PTO-892 (see from B to I) show a plurality of flexible gripping fingers with a hollow portion to which a fluid is being supplied, but does not specifically teach or suggest the allowable subject matter as presented above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PAUL T CHIN/Primary Examiner, Art Unit 3652